EXAMINER’S AMENDMENT
&
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Glenn Snyder (Reg No 41,428) on 06/23/2022.

The application has been amended as follows:
IN THE CLAIMS 
1. (currently amended) An eddy current sensor instrument for non-destructive inspection of a tubular metal object comprising: 
a probe head comprising a plurality of probe coils, an input amplifier 
a probe connector module comprising a signal processor, a digital to analog convertor and a drive amplifier
a probe head to probe connector module interface for physically and electrically connecting said probe head to said probe connector module; 
wherein said probe connector module is configured to: 
connect to a processing device for transmitting probe coil data to the processing device, 
receive eddy current instrument configuration information from the processing device, wherein the eddy current instrument configuration information comprises: 
information identifying a probe excitation waveform, frequency and amplitude, 
information assigning first ones of the plurality of probe coils as excitation coils and second ones of the plurality of probe coils as sensing coils, and 
information identifying an excitation and sensing sequence, and 
generate, via the signal processor, analog drive signals to drive the drive amplifier to supply analog excitation signals to the [[probe]] excitation coils, 
wherein the excitation coils are configured to receive the analog excitation signals, and generate an eddy current on the tubular metal object, 
wherein the input amplifier is configured to amplify signals associated with the eddy current sensed by the sensing coils, 
wherein the analog to digital convertor is configured to receive the amplified signals, convert the amplified signals to digital signals, and forward the digital signals to the signal processor, and 
wherein said probe head, said probe connector module and said probe head to probe connector module interface are configured for placement inside the tubular metal object under inspection.

5. (currently amended) The eddy current sensor instrument of claim 1, wherein the second ones of the plurality of probe coils act as current sensors.

7. (currently amended) An eddy current sensor instrument for non-destructive inspection of a tubular metal object comprising: 
a probe head comprising a plurality of probe coils, an input amplifier 
a probe connector module comprising a signal processor, a digital to analog convertor and a drive amplifier
wherein said probe connector module is configured to: 
connect to a processing device for transmitting [[said]] digital probe coil data 
information identifying a probe excitation waveform, frequency and amplitude, 
information identifying an excitation and sensing sequence, and 
information assigning first ones of the plurality of probe coils as excitation coils and second ones of the plurality of probe coils as sensing coils, and 
generate, via the signal processor, analog drive signals to drive the drive amplifier to supply analog excitation signals to the [[probe]] excitation coils, 
wherein the excitation coils are configured to receive the analog excitation signals, and generate an eddy current on the tubular metal object, 
wherein the input amplifier is configured to amplify signals associated with the eddy current sensed by the sensing coils, 
wherein the analog to digital convertor is configured to receive the amplified signals, convert the amplified signals to digital signals, and forward the digital signals to the signal processor, and 
wherein said probe head and said probe connector module are configured for placement inside the tubular metal object under inspection.

13. (currently amended) An eddy current sensor instrument for non-destructive inspection of a tubular metal object comprising: 
a probe head comprising a plurality of probe coils, an input amplifier connected to said probe coils and an analog to digital convertor connected to an output of said input amplifier; and 
a probe connector module comprising a signal processor, a digital to analog convertor and a drive amplifier
wherein said probe connector module is configured to: 
connect to a processing device for transmitting digital probe coil data from said analog to digital convertor to the processing device, 
receive eddy current instrument configuration information from the processing device, wherein the eddy current instrument configuration information comprises:
information identifying a probe excitation waveform, frequency and amplitude, and 
information identifying an excitation and sensing sequence, and information assigning first ones of the plurality of probe coils as excitation coils and second ones of the plurality of probe coils as sensing coils, and 
generate, via the signal processor, analog drive signals to drive the drive amplifier to supply analog excitation signals to the [[probe]] excitation coils, 
wherein the excitation coils are configured to receive the analog excitation signals and generate an eddy current on the tubular metal object, 
wherein the input amplifier is configured to amplify signals associated with the eddy current sensed by the sensing coils, 
wherein the analog to digital convertor is configured to receive the amplified signals, convert the amplified signals to digital signals, and forward the digital signals to the signal processor, and 
wherein said probe head and said probe connector module are configured for placement inside the tubular metal object under inspection.

Allowable Subject Matter
Claims 1-3, 5, 7-9, 11-15, 17 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to teach or suggest singly or in combination an eddy current sensor instrument for non-destructive inspection of a tubular metal object comprising:
“the eddy current instrument configuration information comprises: information identifying a probe excitation waveform, frequency and amplitude“ in combination with the other limitations of the Claim. 
Claims 2, 3 and 5 are allowed as depending on Claim 1.
Claim 7 is allowed on the same grounds as Claim 1.
Claims 8, 9, 11 and 12 are allowed as depending on Claim 7.
Claim 13 is allowed on the same grounds as Claim 1.
Claims 14, 15, 17 and 18 are allowed as depending on Claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHUL MAINI whose telephone number is (571)270-1099. The examiner can normally be reached M-Th, 9am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2866                                                                                                                                                                                                        06/23/2022

/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868